Citation Nr: 1642003	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-30 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to June 3, 2013 for a service-connected right knee disability.

2.  Entitlement to an initial rating in excess of 30 percent since August 1, 2014 for a service-connected right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent prior to February 17, 2015 for a service-connected left knee disability.

4.  Entitlement to an initial rating in excess of 30 percent since April 1, 2016 for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to February 1980 and from October 1989 to January 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011, November 2013 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The February 2011 rating decision granted service connection for degenerative joint disease of the right knee and degenerative joint disease of the left knee at initial 10 percent disability evaluations, effective April 27, 2010.

In November 2013, the RO, in part, granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's right total knee arthroplasty (formerly degenerative joint disease of the right knee), effective June 3, 2013.  The RO also assigned a 30 percent disability evaluation, effective August 1, 2014 for the right knee disability.

In June 2015, the RO, in part, granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's status post total knee replacement, degenerative joint disease left knee, effective February 17, 2015.  The RO also assigned a 30 percent disability evaluation, effective April 1, 2016 for the left knee disability.

The Board notes that because the 100 percent ratings assigned to the Veteran's service-connected right and left knee disabilities are the maximum rating available for these disabilities, a higher rating claim for a right knee disability for the time period between June 3, 2013 and July 31, 2014 and a higher rating claim for a left knee disability for the time period between February 17, 2015 and March 31, 2016 are no longer on appeal.

The Board also notes that since the increases from 10 to 30 percent did not constitute a full grant of the benefits sought, the issues of entitlement to an initial rating in excess of 30 percent for the period from August 1, 2014 for the right knee disability and entitlement to an initial rating in excess of 30 percent for the period from April 1, 2016 for the left knee disability remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for initial higher ratings for the Veteran's right and left knee disabilities.

Notably the Veteran's last examination for his right and left knee disabilities took place in December 2010.

However, in a September 2016 Appellant's Brief, the Veteran's representative indicated that the Veteran's service-connected knee disabilities had worsened since his last VA examination in December 2010.  Given that the Veteran indicated that his service-connected symptoms had worsened and he appears to be receiving continued treatment for these disabilities, the Board is of the opinion that a new VA examination would be probative.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right and left knee disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC must schedule the Veteran for a VA orthopedic examination with appropriate examiner to determine the symptoms and severity of his service-connected right and left knee disabilities. 

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All tests and studies deemed necessary by the examiners should be performed.  

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right and left knee disabilities.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

When reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




